Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-21-00153-CR

                                       Tina Denise Hood RYAN,
                                              Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                    From the 25th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. 16-1039-CR-C
                            Honorable William D. Old III, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: June 23, 2021

DISMISSED

           On May 13, 2021, the court reporter filed a Notification of Late Record stating she received

an email from appellant’s counsel indicating that appellant wishes to dismiss this appeal. On May

20, 2021, this court ordered that the appellant file either (1) a motion to dismiss in compliance with

Texas Rule of Appellate Procedure 42.2(a) or (2) written proof that appellant has paid for the

record or requested the record to be filed on or before May 31, 2021. On May 24, 2021, appellant

filed a “Waiver of Appeal” in the trial court, signed by both appellant and her attorney, stating she

did not wish to pursue this appeal. The trial court clerk forwarded it to this court. We construe
                                                                                  04-21-00153-CR


the Waiver of Appeal as a motion to dismiss the appeal pursuant to Texas Rule of Appellate

Procedure 42.2(a) and we grant the motion. See TEX. R. APP. P. 42.2(a). This appeal is dismissed.

See id.

                                                PER CURIAM

DO NOT PUBLISH




                                              -2-